--------------------------------------------------------------------------------

Exhibit 10.2
 
[image0.jpg]


 August 5, 2014
John W. Glick
Craft Brew Alliance, Inc.
929 North Russell Street
Portland, OR 97227


Dear John:


This letter sets forth our understanding about your employment with Craft Brew
Alliance, Inc. (the "Company"), as its Vice President, Supply Chain and
Logistics, effective January 1, 2014 (the "Effective Date").  This letter
incorporates by reference the Employee Confidentiality/Proprietary Information
Agreement dated July 11, 2011, and supersedes and replaces any prior offer
letter or other agreement regarding your employment by the Company as of the
Effective Date.


Your employment is "at-will," which means you or the Company may end the
employment relationship at any time.  Our mutual agreement regarding your
salary, severance, and other benefits and obligations is set forth below.


Compensation and Benefits


As of the Effective Date, your annual base salary rate is $200,000 (before
standard tax withholdings and other payroll deductions).  Your base salary level
will be reviewed annually for adjustment by the Compensation Committee of the
Company's Board of Directors (the "Board"), with salary adjustments, if any,
generally made effective as of January 1.  In addition, you are entitled to
participate in all of the Company's employee benefit programs for which you are
eligible, including long-term incentive awards approved by the Compensation
Committee for executive officers from time to time.


You will be eligible for an annual bonus payable following certification of the
Company's financial results for the prior fiscal year under the Company's Annual
Cash Incentive Bonus Plan for Executive Officers.  Your target bonus amount for
2014 is 40% of your base salary rate.  The bonus target amount in future years
will be determined by the Compensation Committee.  All or a portion of target
bonus amounts may be conditioned upon achieving certain performance targets
approved by the Compensation Committee or the Board.  You must remain employed
through the payment date to be eligible for a bonus.
 

--------------------------------------------------------------------------------

John W. Glick
Craft Brew Alliance, Inc.
929 North Russell Street
Portland, OR 97227


You will also be eligible to participate in the Long Term Incentive Program
under the terms and conditions of that program.  Your target incentive potential
for 2014 is 50% of your base salary rate.


Severance


In the event that your employment with the Company is terminated by the Company
for any reason other than "for cause" or terminated by you due to "good reason,"
the Company will provide you with severance benefits payable based on your
weekly base salary rate in effect at the date of termination for a period of
time (the "Severance Period") as follows:  Commencing on the day following
termination, two weeks' severance will be payable in accordance with the
Company's normal payroll schedule for each full year of service with the
Company; provided that in no event shall the Severance Period be less than six
months or more than 12 months.


In addition, the Company will promptly (in no event later than March 15 of the
calendar year after the year in which your employment terminated) make a cash
payment to you in an amount equal to 100% of your unused Paid Time Off ("PTO")
hours accrued through the date of termination in accordance with the provisions
of the Company's PTO Plan then in effect.


If you become entitled to severance benefits under this agreement, the Company
will also continue to provide you, for the Severance Period, the same health
benefits as were being provided to you at the time of termination; provided,
however, that such benefits shall terminate in the event you find new employment
with comparable health coverage.


For purposes of this letter, "for cause" means that (i) you have engaged in
conduct which has substantially and adversely impaired the interests of the
Company, or would be likely to do so if you were to remain employed by the
Company; (ii) you have engaged in fraud, dishonesty or self-dealing relating to
or arising out of your employment with the Company; (iii) you have violated any
criminal law relating to your employment or to the Company; (iv) you have
engaged in conduct which constitutes a material violation of a significant
Company policy or the Company's Code of Ethics, including, without limitation,
violation of policies relating to discrimination, harassment, use of drugs and
alcohol and workplace violence; or (v) you have repeatedly refused to obey
lawful directions of the Board or the Company's Chief Executive Officer.


For purposes of this letter, "good reason" means the occurrence of one or more
of the following events without your consent: (a) a material reduction in your
authority, duties, or responsibilities as the Company's Vice President, Supply
Chain and Logistics; (b) a material reduction in the authority, duties, or
responsibilities of the person or persons to whom you report (including, if
applicable, a requirement that you report to a Company officer or employee
instead of reporting directly to the Board); or (c) a relocation of your
principal office to a location that is more than 100 miles from Portland,
Oregon; provided, however, that "good reason" shall only be deemed to have
occurred if: (i) within 90 days after the initial existence of the circumstances
constituting "good reason," you provide the Company with a written notice
describing such circumstances, (ii) the Company fails to cure the circumstances
within 30 days after the Company receives your notice, and (iii) you terminate
your employment with the Company and all the members of the Company's controlled
group within 90 days following the date of your notice.
 

--------------------------------------------------------------------------------

John W. Glick
Craft Brew Alliance, Inc.
929 North Russell Street
Portland, OR 97227


For purposes of this letter, a termination of your employment will be deemed to
occur only when or if there has been a "separation from service" as such term is
defined in Treasury Regulation Section 1.409A-1(h).


If, during the Severance Period, you become employed or associated with a
brewing or other company that the Company determines, in its reasonable
discretion, is a competitor of the Company or Anheuser-Busch, Inc., your
severance payments and benefits under this letter agreement will terminate as of
the effective date of such employment or association.


The total amount of severance payments and other benefits (except benefits
designated as "short-term deferral" payments or as described in Treasury
Regulation Sections 1.409A-1(a)(5) or 1.409A-1(b)(9)(v)) provided to you
pursuant to this letter agreement shall not exceed two times the lesser of (i)
the sum of your annualized compensation based upon your annual salary in the
year preceding the year in which your employment is terminated (adjusted for any
increase during that year that was expected to continue indefinitely if your
employment had not terminated) or (ii) the applicable dollar limit under Section
401(a)(17) of the Internal Revenue Code for the calendar year in which your
employment is terminated.


The severance payments and other benefits under this letter are intended to be
exempt from the requirements of Section 409A of the Internal Revenue Code by
reason of all payments under this letter agreement being either "short-term
deferrals" within the meaning of Treasury Regulation Section 1.409A-1(b)(4) or
separation pay due to involuntary separation from service under Treasury
Regulation Section 1.409A-1(b)(9)(iii).  All provisions of this letter shall be
interpreted in a manner consistent with preserving these exemptions.


The Company will require you to execute an appropriate general release of claims
that you may have relating to your employment at the Company and termination of
your employment as a condition to your receipt of any severance payments or
other benefits other than those required by law or provided to employees
generally.  If such general release of claims is not executed within 30 days
following the date your employment with the Company is terminated, all severance
payments and other benefits payable after such 30‑day period will be forfeited,
and you agree to repay any severance payments, and the value of other benefits,
paid to you during such period.


Code of Conduct


By your signature below, you agree to comply with the Company's Code of Conduct
and Ethics as in effect from time to time, and to be subject to the Company's
policies and procedures in effect from time to time for senior executives of the
Company.
 

--------------------------------------------------------------------------------

John W. Glick
Craft Brew Alliance, Inc.
929 North Russell Street
Portland, OR 97227


We appreciate your continued efforts on behalf of the Company and look forward
to having you as a member of our team for years to come.



 
Sincerely,
         
/s/ Andrew J. Thomas
   
Andrew J. Thomas
 
Chief Executive Officer



Acknowledged and Agreed:


/s/ John W. Glick
 
John W. Glick
 



Date: August 5, 2014
 



--------------------------------------------------------------------------------